ODOM, J.
This is a suit to obtain a money judgment against the defendant, who is alleged to be a resident of California. Not being able to get personal service on the defendant, plaintiff sought to obtain jurisdiction by attachment proceedings. A curator ad hoc was appointed, and a writ of attachment was issued. The sheriff in his returns on the writ stated that no property belonging to defendant was pointed out to him, and that he was unable to find any. H. L. Hunt, Incorporated, an Arkansas corporation, alleged to be engaged in business in Louisiana, was made a party garnishee and ordered to answer the interrogatories propounded to it. Its answers to the interrogatories disclosed that it owed defendant nothing, and its answers were not. traversed. The district judge sustained an exception to the jurisdiction, and ¡plaintiff appealed.
Appellant has made no appearance in this court through counsel or otherwise to point out any error in the judgment.
The judgment is correct. “Nonresidents cannot be brought into courts of Louisiana, on ordinary demands for money, by substituted service.” Latham et al. vs. Glasscock, 160 La. 1090, 108 So. 100.
“In the absence of personal service against a non-resident, to vest the court with jurisdiction, there must be property of the non-resident within its territorial jurisdiction, and such property must be validly seized or levied upon under process issued by the court.” Pugh vs. Flannery et al., 151 La. 1063, 92 So. 699.
The judgment appealed from is affirmed, with costs.